UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 13-4856


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MARCUS LORENZO GASKINS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (7:03-cr-00015-F-1)


Submitted:   July 24, 2014                    Decided: July 28, 2014


Before FLOYD and    THACKER,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Eric J. Brignac,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Thomas G. Walker, United States Attorney, Jennifer
P. May-Parker, Kristine L. Fritz, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Marcus      Lorenzo      Gaskins    appeals    from      the     district

court’s judgment revoking his supervised release and sentencing

him to six months in prison, followed by a new two-year term of

supervised release.          Although Gaskins does not challenge the

district court’s revocation decision or his six-month sentence,

he asserts that the additional two-year supervised release term

was greater than necessary and should be vacated.                       Finding no

error, we affirm.

           We will affirm a sentence imposed after revocation of

supervised release if it is within the governing statutory range

and not plainly unreasonable.            United States v. Crudup, 461 F.3d

433,    439-40    (4th     Cir.     2006).     “When     reviewing        whether   a

revocation      sentence    is    plainly     unreasonable,      we    must    first

determine whether it is unreasonable at all.”                  United States v.

Thompson, 595 F.3d 544, 546 (4th Cir. 2010); see United States

v. Moulden, 478 F.3d 652, 656 (4th Cir. 2007).                        Only if this

court   finds    the     sentence    unreasonable      must   the     court   decide

whether it is “plainly” so.           Moulden, 478 F.3d at 657.

           Gaskins does not dispute that the district court was

authorized by law to impose upon him an additional supervised

release term.       See 18 U.S.C. § 3583(b), (h) (2012).                    Instead,

Gaskins asserts only that the additional supervised release term

rendered the sentence substantively unreasonable because he has

                                         2
“taken several significant steps to challenge the root cause of

his criminal conduct[,]” and has “added additional stabilizing

influences    into   his    life[.]”       We   have   reviewed   the   relevant

portions of the district court record and have considered the

parties’ arguments and find no reversible error in the district

court’s imposition of the additional supervised release term.

           We therefore affirm the district court’s judgment.                  We

dispense     with    oral   argument   because         the    facts   and   legal

contentions    are   adequately    presented      in    the   materials     before

this court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                       3